Exhibit 10.7

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
Daseke, Inc., a Delaware corporation (the “Company”), and Brian Bonner
(“Employee”) as of September 19, 2019, and effective as of August 15,  2019 (the
“Effective Date”).

 

1.   Employment.  During the Employment Period (as defined in Section 4), the
Company shall employ Employee, and Employee shall serve, as Executive Chairman
of the Board of the Company.  In addition, the Employee  may continue his
service as a member of the Board of Directors of the Company (the “Board”), for
no additional consideration while Employee is determined to be an insider or
management, provided, once Employee is determined to be an independent director,
he shall be entitled to receive the same compensation as other independent
directors of the Board.

2.   Duties and Responsibilities of Employee.

(a)        During the Employment Period, Employee shall devote Employee’s
substantially all business time, attention and best efforts to the businesses of
the Company and its direct and indirect subsidiaries (collectively, the “Company
Group”) as may be requested by the Board from time to time.  Employee’s duties
shall include those normally incidental to the position identified in Section 1,
as well as such additional duties as may be assigned to Employee by the Board
from time to time.  Employee shall have his office at the Company’s Addison,
Texas office but shall also be able to work from remote locations through
electronic communication means .

(b)        Employee may, without violating this Agreement:  (i) as a passive
investment, own publicly traded securities in such form or manner as shall not
require any employment services by Employee in the operation of the entities in
which such securities are owned; (ii) engage in charitable and civic activities,
including participation in professional groups and associations;  or (iii) with
the prior written consent of the Board, engage in other personal and passive
investment activities, in each case, so long as such interests or activities do
not interfere with Employee’s ability to fulfill Employee’s duties and
responsibilities under this Agreement and are not inconsistent with Employee’s
obligations to the Company Group or competitive with the business of the Company
Group. The parties agree that the Employee may serve as a director on one other
public company board,  provided that such company is not a  competitors or
anticipated competitors of the Company Group,  and may receive restricted stock
for that service; provided that specific approval for said service is obtained
from the Company General Counsel.

(c)        Employee hereby represents and warrants that Employee is not the
subject of, or a party to, any employment agreement, non-competition covenant,
nondisclosure agreement, or any other agreement, obligation,  restriction or
understanding that would prohibit Employee from executing this Agreement or
fully performing each of Employee’s duties and responsibilities hereunder, or
would in any manner, directly or indirectly, limit or affect any of the duties
and responsibilities that may now or in the future be assigned to Employee
hereunder.

(d)        Employee owes each member of the Company Group fiduciary duties
 (including (i) duties of loyalty and non-disclosure and (ii) such fiduciary
duties that an officer of the Company has under applicable law), and the
obligations described in this Agreement are in










 

addition to, and not in lieu of, the obligations Employee owes each member of
the Company Group under statutory or common law.

3.   Compensation.

(a)        Base Salary.  During the Employment Period, the Company shall pay to
Employee an annualized base salary of $600,000 (the “Base Salary”) in
consideration for Employee’s services under this Agreement, payable in
substantially equal installments in conformity with the Company’s customary
payroll practices for other senior executives as may exist from time to time,
but no less frequently than monthly. The Base Salary shall be reviewed by the
Compensation Committee of the Board (the “Compensation Committee”) in accordance
with the Company’s policies and practices, but no less frequently than once
annually, and may be increased but not decreased (unless agreed to in writing by
Employee). To the extent applicable, the term “Base Salary” shall include any
such increases (or decreases agreed to in writing by Employee) to the Base
Salary enumerated above.

(b)        Restricted Stock Unit Award.  On September 6, 2019, Employee was
awarded restricted stock units under the Company’s 2017 Omnibus Incentive Plan,
as amended, with respect to 500,000 shares of the common stock of the
Company.  The award described in the preceding sentence is subject to the terms
of that certain Restricted Stock Unit Award Agreement between the Company and
Employee evidencing the grant and terms of such award.

(c)        Business Expenses.  Subject to Section 24, the Company shall
reimburse Employee for Employee’s reasonable out-of-pocket business-related
expenses actually incurred in the performance of Employee’s duties under this
Agreement so long as Employee timely submits all documentation for such
reimbursement, as required by Company policy in effect from time to time.  Any
such reimbursement of expenses shall be made by the Company upon or no later
than thirty (30) days following receipt of such documentation .(but in any event
not later than the close of Employee’s taxable year following the taxable year
in which the expense is incurred by Employee).  In no event shall any
reimbursement be made to Employee for such expenses incurred after the date of
Employee’s termination of employment with the Company.

(d)        Benefits.  During the Employment Period, Employee shall be eligible
to participate in the same benefit plans and programs in which other similarly
situated senior executives are eligible to participate, subject to the terms and
conditions of the applicable plans and programs in effect from time to time.  In
addition, during the Employment Period, Employee shall be entitled to eight
weeks of paid vacation in accordance with the policies set forth in the employee
handbook of the Company or in any approved Company policy.  The Company shall
not, however, by reason of this Section 3(d), be obligated to institute,
maintain, or refrain from changing, amending, or discontinuing, any such plan or
policy, so long as such changes are similarly applicable to other similarly
situated senior executives generally.

4.   Term of Employment.  The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
the one year anniversary of the Effective Date (the “Initial Term”).  On the
first anniversary of the Effective Date, Employee’s employment shall continue,
if at all, on at at-will basis in which either Employee or the Company may
terminate the employment relationship at any time, for any lawful reason,





2




 

and without any further obligation under this Agreement except as expressly
provided for herein.  The period from the Effective Date through the termination
of Employee’s employment pursuant to this Agreement, regardless of the time or
reason for such termination, shall be referred to herein as the “Employment
Period.”

5.   Termination of Employment.

(a)        Company’s Right to Terminate Employee’s Employment for Cause During
the Initial Term.  The Company may terminate Employee’s employment during the
Initial Term for “Cause”  which, for purposes of this Agreement, shall mean:

(i)        Employee’s commission of fraud, breach of fiduciary duty, theft, or
embezzlement against the Company, its subsidiaries, affiliates or customers;

(ii)       Employee’s willful refusal without proper legal cause to faithfully
and diligently perform Employee’s duties;

(iii)      Employee’s breach of Sections  8,  9 or 10 of this Agreement or any
other material breach of this Agreement;

(iv)      Employee’s conviction of, or plea of guilty or nolo contendere to, any
crime involving moral turpitude or a felony (or state law equivalent);

(v)       Employee’s willful misconduct or gross negligence in the performance
of duties to the Company that has or could reasonably be expected to have a
material adverse effect on the Company;  or

(vi)      Employee’s material breach and violation of the Company’s written
policies pertaining to workplace conduct (including sexual harassment),
discrimination or insider trading.

Provided, however, that solely with respect to the actions or omissions set
forth in Section 5(a)(ii), (iii),  (v) and (vi), such actions or omissions must
remain uncured thirty (30) days after the Board has provided Employee written
notice of the obligation to cure such actions or omissions. For the avoidance of
doubt, the actions or omissions set forth in Section 5(a)(i) and (iv) are not
subject to cure by Employee under any circumstances.

(b)        Company’s Right to Terminate without Cause.  The Company may
terminate Employee’s employment for convenience at any time during the
Employment Period for any reason, or no reason at all, upon notice to Employee.

(c)        Employee’s Right to Terminate for Good Reason During the Initial
Term.  Employee shall have the right to terminate Employee’s employment with the
Company during the Initial Term for “Good Reason.”  For purposes of this
Agreement, “Good Reason” shall mean:

(i)         a  material diminution  in Employee’s position, responsibilities or
duties or the assignment of Employee to a position, responsibilities or duties
of a materially





3




 

lesser status or degree of responsibility than his position, responsibilities or
duties immediately following the Effective Date; or

(ii)       any material breach by the Company of any provision of this
Agreement.

Notwithstanding the foregoing provisions of this Section 5(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s
termination of employment must have arisen without Employee’s consent;
(B) Employee must provide written notice to the Board of the existence of such
condition(s) within thirty (30) days of the initial existence of such
condition(s); (C) the condition(s) specified in such notice must remain
uncorrected for thirty (30) days following the Board’s receipt of such written
notice; and (D) the date of Employee’s termination of employment must occur
following the expiration of the thirty (30) day cure period, but in any event
within sixty-five  (65) days following the Board’s receipt of such notice and
during the Initial Term.

(d)        Death or Disability.  Upon the death or Disability of Employee,
Employee’s employment with Company shall terminate.  For purposes of this
Agreement, a “Disability”  shall exist if Employee is entitled to receive
long-term disability benefits under the Company’s disability plan or, if there
is no such plan, Employee’s inability to perform the essential functions of
Employee’s position (after accounting for reasonable accommodation, if
applicable), due to an illness or physical or mental impairment or other
incapacity that continues, or can reasonably be expected to continue, for a
period in excess of one hundred-twenty (120) days, whether or not
consecutive.  The determination of whether Employee has incurred a Disability
shall be made in good faith by the Board.

(e)        Employee’s Right to Terminate for Convenience.  Employee shall have
the right to terminate Employee’s employment with the Company for convenience at
any time and for any other reason, or no reason at all, (i) during the Initial
Term on sixty  (60) days’ advance written notice to the Company; provided,
however, that if Employee has provided notice to the Company of Employee’s
termination of employment, the Company may determine, in its sole discretion,
that such termination shall be effective on any date prior to the effective date
of termination provided in such notice (and, if such earlier date is so
required, then it shall not change the basis for Employee’s termination of
employment nor be construed or interpreted as a termination of employment
pursuant to Section 5(b)); or (ii) following the Initial Term, at any time for
any reason on notice to the Company.

6.   Obligations of the Company upon Termination of Employment.

(a)        For Cause; Death or Disability; Following the Initial Term.  If
Employee’s employment is terminated (i) during the Initial Term by the Company
for Cause pursuant to Section 5(a) or by Employee other than for Good Reason
pursuant to Section 5(e);  (ii) due to Employee’s death or Disability; or (iii)
following the Initial Term by either Employee or the Company for any reason,
then Employee shall be entitled to all Base Salary earned by Employee through
the date that Employee’s employment terminates (the “Termination Date”) and,
subject to the terms and conditions of any benefit plans in which he may
participate at the time of such





4




 

termination, any post-employment benefits available pursuant to the terms of
those plans; however, Employee shall not be entitled to any additional amounts
or benefits as the result of such termination of employment.

(b)        Without Cause; Good Reason during the Initial Term.  Subject to
Section 6(c) below, if Employee’s employment is terminated during the Initial
Term (i) by the Company pursuant to Section 5(b); or (ii) by Employee for Good
Reason pursuant to Section 5(c),  then Employee shall be entitled to be paid, in
a lump sum less deductions for applicable taxes,  an amount equal to $600,000
less the aggregate Base Salary (determined prior to any deductions for taxes or
other amounts) paid to Employee during the Initial Term through the Termination
Date.  Any payment required pursuant to the preceding sentence shall be paid on
the Company’s first regularly scheduled pay date that is on or after the date
that is 60 days after the Termination Date (but in no event later than March
15th of the year following the year in which the Termination Date occurs).

(c)        Conditions to Receipt of Payment.  Notwithstanding the foregoing,
Employee’s eligibility and entitlement to the payment set forth in Section 6(b)
is dependent upon Employee’s (i) continued compliance with Employee’s
obligations under each of Sections 8,  9 and 10 below and (ii) execution and
delivery to the Company,  on or before the Release Expiration Date (as defined
below), and non-revocation within any time provided by the Company to do so, of
a release of all claims in a form acceptable to the Company (the “Release”),
which Release shall release each member of the Company Group and their
respective affiliates, and the foregoing entities’ respective shareholders,
members, partners, officers, managers, directors, fiduciaries, employees,
representatives, attorneys, agents and benefit plans (and fiduciaries of such
plans) from any and all claims, including any and all causes of action arising
out of Employee’s employment with the Company and any other member of the
Company Group or the termination of such employment, but excluding all claims to
the payment owed under this Section 6. If the Release is not executed and
returned to the Company on or before the Release Expiration Date, and the
required revocation period has not fully expired without revocation of the
Release by Employee, then Employee shall not be entitled to any portion of the
payment set forth in Section 6(b).  As used herein, the “Release Expiration
Date” is that date that is twenty-one (21) days following the date upon which
the Company delivers the Release to Employee (which shall occur no later than
seven (7) days after the Termination Date) or, in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967, as amended), the date that is
forty-five (45) days following such delivery date.

7.   Disclosures.  Promptly (and in any event, within three business days) upon
becoming aware of (a) any actual or potential Conflict of Interest or (b) any
lawsuit, claim or arbitration filed against or involving Employee or any trust
or vehicle owned or controlled by Employee, in each case, Employee shall
disclose such actual or potential Conflict of Interest or such lawsuit, claim or
arbitration to the Board.  A “Conflict of Interest” shall exist when Employee
engages in, or plans to engage in, any activities, associations, or interests
that conflict with, or create an appearance of a conflict with, Employee’s
duties, responsibilities, authorities, or obligations for and to the Company
Group.

8.   Confidentiality.





5




 

(a)        Disclosure to and Property of the Company.  All information, trade
secrets, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed, acquired by or disclosed to Employee, individually or in conjunction
with others, during the term of his employment (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to the
Company’s or any member of the Company Group’s business, products or services
and all writings or materials of any type embodying any such matters
(collectively, “Confidential Information”) shall be disclosed to the Company,
and are and shall be the sole and exclusive property of the Company or its
Affiliates.  Confidential Information does not, however, include any information
that is available to the public other than as a result of any unauthorized act
of Employee.

(b)        No Unauthorized Use or Disclosure.  Employee agrees that Employee
will preserve and protect the confidentiality of all Confidential Information
and work product of the Company and each member of the Company Group, and will
not, at any time during or after the termination of Employee’s employment with
the Company, make any unauthorized disclosure of, and shall not remove from the
Company premises, and will use reasonable efforts to prevent the removal from
the Company premises of, Confidential Information or work product of the Company
or its Affiliates, or make any use thereof, in each case, except in the carrying
out of Employee’s responsibilities hereunder.  Notwithstanding the foregoing,
Employee shall have no obligation hereunder to keep confidential any
Confidential Information if and to the extent (i) such information becomes
generally known to the public or within the relevant trade or industry other
than due to Employee’s violation of this Section 8(b), or (ii) disclosure
thereof is specifically required by law; provided,  however, that in the event
disclosure is required by applicable law and Employee is making such disclosure,
Employee shall provide the Company with prompt notice of such requirement, and
shall use commercially reasonable efforts to give such notice prior to making
any disclosure so that the Company may seek an appropriate protective order, or
(iii) Employee is making a good faith report of possible violations of
applicable law to any governmental agency or entity or is making disclosures
that are otherwise compelled by law or provided under the whistleblower
provisions of applicable law.

(c)        Remedies.  Employee acknowledges that money damages would not be a
sufficient remedy for any breach of this Section  8 by Employee, and the Company
or its Affiliates shall be entitled to enforce the provisions of this Section
 8 by specific performance and injunctive relief as remedies for such breach or
any threatened breach.  Such remedies shall not be deemed the exclusive remedies
for a breach of this Section  8, but shall be in addition to all remedies
available at law or in equity to the Company, including the recovery of damages
from Employee and remedies available to the Company pursuant to other agreements
with Employee.

(d)        No Prohibition.  Nothing in this Section  8 shall be construed as
prohibiting Employee, following the expiration of the 12-month period
immediately following Employee’s termination of employment with the Company,
from being employed by any entity engaged in the Business (as defined below) or
engaging in any activity prohibited by Section 9;  provided, that during such
employment or engagement Employee complies with his obligations under this
Section  8.





6




 

(e)        Permitted Disclosures.  Nothing herein will prevent Employee from:
(i) making a good faith report of possible violations of applicable law to any
governmental agency or entity; or (ii) making disclosures that are protected
under the whistleblower provisions of applicable law.  Further, an individual
(including Employee) shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer of reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (x) files any
document containing the trade secret under seal; and (y) does not disclose the
trade secret, except pursuant to court order.

9.   Non-Competition; Non-Solicitation.

(a)        The Company shall provide Employee access to Confidential Information
for use only during the Employment Period, and Employee acknowledges and agrees
that the Company Group shall be entrusting Employee, in Employee’s unique and
special capacity, with developing the goodwill of the Company Group, and in
consideration thereof and in consideration of the Company providing Employee
with access to Confidential Information and as an express incentive for the
Company to enter into this Agreement and employ Employee, Employee has
voluntarily agreed to the covenants set forth in this Section  9.  Employee
further agrees and acknowledges that the limitations and restrictions set forth
herein, including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects and not oppressive, shall not cause
Employee undue hardship, and are material and substantial parts of this
Agreement intended and necessary to prevent unfair competition and to protect
the Company Group’s Confidential Information, goodwill and substantial and
legitimate business interests.

(b)        Employee agrees that, during the Prohibited Period, Employee shall
not, without the prior written approval of the Board, directly or indirectly,
for Employee or on behalf of or in conjunction with any other person or entity
of any nature:

(i)         engage in or participate within the Market Area in competition with
any member of the Company Group in any aspect of the Business, which prohibition
shall prevent Employee from directly or indirectly owning, managing, operating,
joining, becoming an officer, director, employee or consultant of, or loaning
money to, or selling or leasing equipment or real estate to or otherwise being
affiliated with any person or entity engaged in, or planning to engage in, the
Business in the Market Area in competition, or anticipated competition, with any
member of the Company Group;

(ii)       appropriate any Business Opportunity of, or relating to, the Company
Group located in the Market Area;

(iii)      solicit, canvass, approach, encourage, entice or induce any customer
or supplier of any member of the Company Group to cease or lessen such
customer’s or supplier’s business with the Company Group; or





7




 

(iv)       solicit, canvass, approach, encourage, entice or induce any employee
or contractor of the Company Group to terminate his, her or its employment or
engagement with any member of the Company Group.

(c)        Because of the difficulty of measuring economic losses to the Company
Group as a result of a breach or threatened breach of the covenants set forth in
Section 8 and in this Section  9, and because of the immediate and irreparable
damage that would be caused to the members of the Company Group for which they
would have no other adequate remedy, the Company and each other member of the
Company Group shall be entitled to enforce the foregoing covenants, in the event
of a breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security.  The aforementioned
equitable relief shall not be the Company’s or any other member of the Company
Group’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company and each other member of the
Company Group at law and equity.  In addition, Employee acknowledges that money
damages would not be a sufficient remedy for any breach of this Section 9 by
Employee, and the Company or its Affiliates shall be entitled to enforce the
provisions of this Section 9 by terminating payments then owing to Employee
under this Agreement.

(d)        The covenants in this Section 9, and each provision and portion
hereof, are severable and separate, and the unenforceability of any specific
covenant (or portion thereof) shall not affect the provisions of any other
covenant (or portion thereof).  Moreover, in the event any arbitrator or court
of competent jurisdiction shall determine that the scope, time or territorial
restrictions set forth are unreasonable, then it is the intention of the parties
that such restrictions be enforced to the fullest extent which such arbitrator
or court deems reasonable, and this Agreement shall thereby be reformed.

(e)        For purposes of this Section  9, the following terms shall have the
following meanings:

(i)         “Business” shall mean the business and operations that are the same
or similar to those performed by the Company in the flatbed and open deck
trucking business and any other member of the Company Group for which Employee
provides services or about which Employee obtains Confidential Information
during the Employment Period.

(ii)       “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.

(iii)      “Market Area” shall mean the continental United States and any other
geographical area in which the company conducts Business or intends to conduct
Business (to the extent the Employee is aware of and involved in the development
or the expansion of such Business) as of the Termination Date.

(iv)       “Prohibited Period” shall mean the period during which Employee is
employed by any member of the Company Group and continuing for a period of 12





8




 

months following the date that Employee is no longer employed by any member of
the Company Group.

10. Ownership of Intellectual Property.  Employee agrees that the Company shall
own, and Employee shall (and hereby does) assign, all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designs, know-how, ideas and
information authored, created, contributed to, made or conceived or reduced to
practice, in whole or in part, by Employee during the period in which Employee
is or has been employed by or affiliated with the Company or any other member of
the Company Group that either (a) relate, at the time of conception, reduction
to practice, creation, derivation or development, to any member of the Company
Group’s businesses or actual or anticipated research or development, or (b) were
developed on any amount of the Company’s or any other member of the Company
Group’s time or with the use of any member of the Company Group’s equipment,
supplies, facilities or trade secret information (all of the foregoing
collectively referred to herein as “Company Intellectual Property”), and
Employee shall promptly disclose all Company Intellectual Property to the
Company.  All of Employee’s works of authorship and associated copyrights
created during the period in which Employee is employed by or affiliated with
the Company or any member of the Company Group and in the scope of Employee’s
employment shall be deemed to be “works made for hire” within the meaning of the
Copyright Act.  Employee shall perform, during and after the period in which
Employee is or has been employed by or affiliated with the Company or any other
member of the Company Group, all reasonable acts deemed necessary by the Company
to assist the Company Group, at the Company’s expense, in obtaining and
enforcing its rights throughout the world in the Company Intellectual
Property.  Such acts may include execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and (iii)
in other legal proceedings related to the Company Intellectual Property.

11. Arbitration.

(a)        Subject to Section 11(b), any dispute, controversy or claim between
Employee and the Company arising out of or relating to this Agreement or
Employee’s employment with the Company shall be finally settled by arbitration
in Dallas, Texas before, and in accordance with the then-existing American
Arbitration Association (“AAA”) Employment Arbitration Rules.  The arbitration
award shall be final and binding on both parties.  Any arbitration conducted
under this Section 11 shall be heard by a single arbitrator (the “Arbitrator”)
selected in accordance with the then-applicable rules of the AAA and approved by
Employee, provided that such approval is not unreasonably withheld.  The
Arbitrator shall expeditiously (and, if practicable, within ninety (90) days
after the selection of the Arbitrator) hear and decide all matters concerning
the dispute.  Except as expressly provided to the contrary in this Agreement,
the Arbitrator shall have the power to (i) gather such materials, information,
testimony and evidence as the Arbitrator deems relevant to the dispute before
him or her (and each party shall provide such materials, information, testimony
and evidence requested by the Arbitrator). and (ii) grant injunctive relief and
enforce specific performance.  The decision of the Arbitrator shall be reasoned,
rendered in writing, be final and binding upon the disputing parties and the
parties agree





9




 

that judgment upon the award may be entered by any court of competent
jurisdiction; provided,  however, that the parties agree that the Arbitrator and
any court enforcing the award of the Arbitrator shall not have the right or
authority to award punitive or exemplary damages to any disputing party.  The
party whom the Arbitrator determines is the prevailing party in such arbitration
shall receive, in addition to any other award pursuant to such arbitration or
associated judgment, reimbursement from the other party of all reasonable legal
fees and costs associated with such arbitration and associated judgment.

(b)        Notwithstanding Section 11(a), either party may make a timely
application for, and obtain, judicial emergency or temporary injunctive relief
to enforce any of the provisions of Sections 8 through 10;  provided, however,
that the remainder of any such dispute (beyond the application for emergency or
temporary injunctive relief) shall be subject to arbitration under this Section
11.

(c)        By entering into this Agreement and entering into the arbitration
provisions of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.

(d)        Nothing in this Section 11 shall prohibit a party to this Agreement
from (i) instituting litigation to enforce any arbitration award, or (ii)
joining the other party to this Agreement in a litigation initiated by a person
or entity that is not a party to this Agreement.

12. Defense of Claims.  During the Employment Period and thereafter, upon
request from the Company, Employee shall cooperate with the Company Group in the
defense of any claims or actions that may be made by or against any member of
the Company Group that relate to Employee’s actual or prior areas of
responsibility.  The Company shall pay or reimburse Employee for all of
Employee’s reasonable travel and other direct expenses reasonably incurred
(including, if applicable, lost wages), to comply with Employee’s obligations
under this Section 12, so long as Employee provides reasonable documentation of
such expenses and obtains the Company’s prior approval before incurring such
expenses.

13. Withholdings; Deductions.  The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.

14. Indemnification. The Company agrees to indemnify Employee with respect to
any acts or omissions he may in good faith commit during the period during which
he is an officer, director and/or employee of the Company or any member of the
Company Group, and to provide Employee with coverage under any directors’ and
officers’ liability insurance policies, in each case on terms not less favorable
than those provided to its other directors and officers generally, as in effect
from time to time, but with policy terms and carriers acceptable to the Board.
The Company is obligated to keep this coverage in effect at all times during the
term of this Agreement and for a tail period of 6 years.





10




 

15. Title and Headings; Construction.  Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof.  Unless the context requires otherwise,
all references herein to an agreement, instrument or other document shall be
deemed to refer to such agreement, instrument or other document as amended,
supplemented, modified and restated from time to time to the extent permitted by
the provisions thereof.  All references to “dollars” or “$” in this Agreement
refer to United States dollars.  The words “herein”, “hereof”, “hereunder” and
other compounds of the word “here” shall refer to the entire Agreement, and not
to any particular provision hereof.  Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.  The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.  Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against any party hereto, whether under any rule of construction or
otherwise.  On the contrary, this Agreement has been reviewed by each of the
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties hereto.

16. Applicable Law; Submission to Jurisdiction.  This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction.  With respect to any claim or dispute related to
or arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 11 and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then they consent to the
exclusive jurisdiction, forum and venue of the state and federal courts located
in Dallas,  Dallas County, Texas.

17. Entire Agreement and Amendment.  This Agreement contains the entire
agreement of the parties with respect to the matters covered herein and
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the parties hereto concerning the subject matter hereof.  This
Agreement may be amended only by a written instrument executed by both parties
hereto.

18. Waiver of Breach.  Any waiver of this Agreement must be executed in writing
by the party to be bound by such waiver.  No waiver by either party hereto of a
breach of any provision of this Agreement by the other party, or of compliance
with any condition or provision of this Agreement to be performed by such other
party, shall operate or be construed as a waiver of any subsequent breach by
such other party or any similar or dissimilar provision or condition at the same
or any subsequent time.  The failure of either party hereto to take any action
by reason of any breach shall not deprive such party of the right to take action
at any time.

19. Assignment.  This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee.  The Company may assign this Agreement with
Employee’s consent, including to any member of the





11




 

Company Group and to any successor (whether by merger, purchase or otherwise) to
all or substantially all of the equity, assets or businesses of the Company.

20. Notices.  Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b)
when sent by facsimile transmission (with confirmation of transmission) on a
business day to the number set forth below, if applicable; provided,  however,
that if a notice is sent by facsimile transmission after normal business hours
of the recipient or on a non-business day, then it shall be deemed to have been
received on the next business day after it is sent,  (c) on the first business
day after such notice is sent by air express overnight courier service, or (d)
on the second business day following deposit with an internationally-recognized
overnight or second-day courier service with proof of receipt maintained,  in
each case, to the following address, as applicable:

If to the Company, addressed to:

Daseke, Inc.

ATTN: General Counsel

15455 Dallas Parkway, Suite 440

Addison, TX  75001

 

If to Employee, addressed to:

Brian Bonner
The most recent address on the Company’s records.

21. Counterparts.  This Agreement may be executed in any number of counterparts,
including by electronic mail or facsimile, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument.  Each counterpart may consist of a copy
hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

22. Deemed Resignations.  Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (b) from the Board, if applicable;
and (c) from the board of directors or board of managers (or similar governing
body) of any member of the Company Group and from the board of directors or
board of managers (or similar governing body) of any corporation, limited
liability entity, unlimited liability entity or other entity in which any member
of the Company Group holds an equity interest and with respect to which board of
directors or board of managers (or similar governing body) Employee serves as
such Company Group member’s designee or other representative.

23. Certain Excise Taxes.  Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in Section
280G(c) of the Internal Revenue Code of 1986, as amended (the “Code”)), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits which Employee





12




 

has the right to receive from the Company or any of its affiliates, would
constitute a “parachute payment” (as defined in Section 280G(b)(2) of the Code),
then the payments and benefits provided for in this Agreement shall be either
(i) reduced (but not below zero) so that the present value of such total amounts
and benefits received by Employee from the Company or any of its affiliates
shall be one dollar ($1.00) less than three times Employee’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by Employee shall be subject to the excise tax
imposed by Section 4999 of the Code or (ii) paid in full, whichever produces the
better net after-tax position to Employee (taking into account any applicable
excise tax under Section 4999 of the Code and any other applicable taxes).  The
reduction of payments and benefits hereunder, if applicable, shall be made by
reducing, first, payments or benefits to be paid in cash hereunder in the order
in which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order.  The determination as to whether any such reduction in the amount of the
payments and benefits provided hereunder is necessary shall be made by the
Company in good faith.  If a reduced payment or benefit is made or provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company or any of its affiliates used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been
made.  Nothing in this Section 23 shall require the Company to be responsible
for, or have any liability or obligation with respect to, Employee’s excise tax
liabilities under Section 4999 of the Code.

24. Section 409A.

(a)        Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Code, and the applicable Treasury regulations and administrative guidance issued
thereunder (collectively, “Section 409A”) or an exemption therefrom and shall be
construed and administered in accordance with such intent. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, any installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A.

(b)        To the extent that any right to reimbursement of expenses or payment
of any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Employee, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year.





13




 

(c)        Notwithstanding any provision in this Agreement to the contrary, (i)
if any payment or benefit provided for herein would be subject to additional
taxes and interest under Section 409A if Employee’s receipt of such payment or
benefit is not delayed until the earlier of (A) the date of Employee’s death or
(B) the date that is six (6) months after the Termination Date (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date, and (ii) to the extent any payment hereunder constitutes nonqualified
deferred compensation (within the meaning of Section 409A), then each such
payment which is conditioned upon Employee’s execution of a release and which is
to be paid or provided during a designated period that begins in one taxable
year and ends in a second taxable year shall be paid or provided in the later of
the two taxable years.  Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement are
exempt from, or compliant with, Section 409A and in no event shall any member of
the Company Group be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Employee on account of
non-compliance with Section 409A.

25. Clawback.  To the extent required by applicable law, any applicable
securities exchange listing standards or any clawback policy adopted by the
Company, any incentive compensation granted pursuant to Section 3(b) under this
Agreement shall be subject to the provisions of any applicable clawback policies
or procedures, which clawback policies or procedures may provide for forfeiture
and/or recoupment of such amounts paid or payable under this Agreement.

26. Effect of Termination.  The provisions of Sections 5,  8-13 and 22 and those
provisions necessary to interpret and enforce them, shall survive any
termination of this Agreement and any termination of the employment relationship
between Employee and the Company.

27. Third-Party Beneficiaries.  Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 7-10 and shall be entitled to enforce such
obligations as if a party hereto.

28. Severability.  If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.

[Remainder of Page Intentionally Blank;

Signature Page Follows]

 

 



14




 

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Brian Bonner

 

Brian Bonner

 

 

 

DASEKE, INC.

 

 

 

By:

/s/ Christopher R. Easter

 

 

Name:   Christopher R. Easter

 

 

Title:     Interim Chief Executive Officer

 

SIGNATURE PAGE TO
EMPLOYMENT AGREEMENT

